Citation Nr: 1133887	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1973 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In a September 2009 decision, the Board reopened the Veteran's claim for service connection for residuals of a right foot injury and remanded the claim to the RO via the Appeals Management Center (AMC) for additional development.  For the reasons discussed below, the case must again be REMANDED to the RO via the Appeals AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to pursue further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board remanded this case in September 2009 to request that the Veteran be afforded a new VA examination to determine the nature and etiology of his claimed right foot disorder.  The Veteran was afforded a VA examination in January 2010.  The examiner diagnosed the Veteran with a right foot callus formation.  The examiner offered the opinion that the Veteran's right foot callus formation was not caused by or a result of the injury that he suffered to his right foot while in active service.  The examiner based her opinion on a review of medical records, history, and examination and opined that the Veteran's in-service "stone bruise" was a minor injury and that the callus formation was more likely related to the aging process.  The examiner offered no explanation for her opinion that the Veteran's in-service injury was minor or why his current condition could not be related to his in-service injury rather than the "aging process."  Moreover, the examiner did not address the Veteran's other right foot disorders that have been diagnosed during the appellate period.  Accordingly, the Board finds that the January 2010 VA examination report is insufficient for rating purposes, and that the Veteran should be afforded a new examination and opinion by another appropriate examiner.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, the Board observes that in a December 2005 statement in support of his claim, the Veteran indicated that he had surgery to his right foot at the Orlando VA Medical Center.  The Veteran specifically requested that the RO obtain records pertaining to his surgery.  A review of the claims file, however, reveals that these records have not been associated with the claims file.  The Board further observes that the Veteran received VA treatment for a diabetic ulcer on his right foot between December 2006 and January 2007.  In a January 2007 podiatry follow-up note, the VA podiatrist indicated that the Veteran was scheduled for right foot surgery in March 2007.  Unfortunately, the claims file does not contain VA treatment records beyond January 2007, thus records of this latter surgery also have not been associated with the claims file.  Records pertaining to surgical procedures performed on the Veteran's right foot are very likely relevant to his service-connection claim, therefore, they must be obtained before the Board can make a final determination on the Veteran's claim.  In all, the claims file contains VA treatment records dated from September 2004 to November 2004 and from December 2006 to January 2007.  Records dated from November 2004 to December 2006 and from January 2007 to present have not been associated with the claims file.  Under the law, these records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Orlando VA Medical Center and the Tampa VA Health System, dated from November 2004 to December 2006 and from January 2007 forward, to include surgical reports pertaining to procedures performed on the Veteran's right foot.  If the records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for an appropriate VA examination by an examiner other than the examiner that conducted the January 2010 examination to determine the nature and etiology of any currently diagnosed right foot disability.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current right foot disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right foot disorder, to include metatarsalgia, corns, diabetic ulcers, and surgically repaired conditions, had its clinical onset during active service or is related to any in-service disease or injury, including the Veteran's episode of a stone bruise and subsequent foot corn in active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner must address the evidence of record that the Veteran has been diagnosed with metatarsalgia and diabetic foot ulcers during the appellate period.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


